RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                 File Name: 09a0094p.06

              UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                  X
                         Plaintiffs-Appellants, -
 BONNIE SULLIVAN; JOHN SULLIVAN,
                                                   -
                                                   -
                                                   -
                                                       No. 08-3673
          v.
                                                   ,
                                                    >
                                                   -
                         Defendant-Appellee. -
 OREGON FORD, INC.,
                                                   -
                                                  N
                  Appeal from the United States District Court
                    for the Northern District of Ohio at Toledo.
               No. 07-01877—James G. Carr, Chief District Judge.
                                Argued: March 6, 2009
                         Decided and Filed: March 12, 2009
              Before: KENNEDY, MARTIN, and COLE, Circuit Judges.

                                 _________________

                                      COUNSEL
ARGUED:         Robert B. Thompson, HARRINGTON, THOMPSON, ACKER &
HARRINGTON, Chicago, Illinois, for Appellants. Andrew J. Ayers, BAHRET &
ASSOCIATES CO., Holland, Ohio, for Appellee. ON BRIEF: Robert B. Thompson,
Laurence C. Acker, HARRINGTON, THOMPSON, ACKER & HARRINGTON, Chicago,
Illinois, for Appellants. Andrew J. Ayers, Robert J. Bahret, BAHRET & ASSOCIATES
CO., Holland, Ohio, for Appellee.
                                 _________________

                                       OPINION
                                 _________________

       COLE, Circuit Judge.      Plaintiffs-Appellants Bonnie and John Sullivan (the
“Sullivans”) appeal the district court’s grant of summary judgment in favor of Defendant-
Appellee Oregon Ford, Inc., d/b/a Mathews Ford Oregon (“Mathews Ford”) on their claims
for damages arising out of a slip-and-fall incident at Mathews Ford on June 27, 2005. The
Sullivans allege that Mathews Ford breached its duty to exercise ordinary care in



                                           1
No. 08-3673               Sullivan v. Oregon Ford, Inc.                                  Page 2


maintaining the premises in a reasonably safe condition. Mathews Ford moved for and the
district court granted summary judgment because the Sullivans failed to show that Mathews
Ford was responsible for the alleged hazard and failed to produce evidence that the hazard
existed for a sufficient length of time to provide constructive notice. See Sullivan v. Oregon
Ford, Inc., 552 F. Supp. 2d 681 (N.D. Ohio 2008).

        This Court reviews a grant of summary judgment de novo. Barrett v. Whirlpool
Corp., No. 08-5307, 2009 U.S. App. LEXIS 3443, at *14 (6th Cir. Feb. 23, 2009) (citing
Miller v. Admin. Office of the Courts, 448 F.3d 887, 893 (6th Cir. 2006)). The moving party
is entitled to summary judgment “if the pleadings, the discovery and disclosure materials on
file, and any affidavits show that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see also Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). We view factual evidence in the light most
favorable to the non-moving party and draw all reasonable inferences in that party’s favor.
See Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir. 2006).

        We have carefully reviewed the parties’ briefs, the applicable law, and the district
court’s order granting summary judgment to Mathews Ford. We agree that no genuine
issues of material fact exist and that defendants are entitled to judgment as a matter of law.
Because the district court’s decision is well-reasoned, we need not expand on its analysis.
Therefore, we AFFIRM the grant of summary judgment to Mathews Ford for the reasons
stated in the district court’s opinion.